UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): October 14, 2012 808 Renewable Energy Corporation (Exact name of registrant as specified in its charter) Nevada 333-184319 80-0651522 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 13888 Harbor Blvd., Ste. 8A Garden Grove, CA 92843 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (714) 891-8282 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On October 10, 2014, 808 Renewable Energy Corp. issued a press release announcing that its Board of Directors authorized the company to repurchase up to 20,000,000 shares of its common stock in open market transactions. A copy of the press release announcing approval of the share repurchase program is furnished as Exhibit 99.1 to this Current Report on Form 8-K. The information in this Current Report, including Exhibit 99.1 attached hereto, is furnished pursuant to Item 8.01 of Form 8-K and shall not be deemed to be “filed” for any other purpose, including for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. The information in Item 8.01 of this Current Report, including Exhibit 99.1, shall not be deemed incorporated by reference into any filing of the registrant under the Securities Act of 1933 or the Exchange Act, whether made before or after the date hereof, regardless of any general incorporation language in such filings (unless the registrant specifically states that the information or exhibit in this particular Current Report is incorporated by reference). Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press Release dated October 10, 2014 issued by 808 Renewable Energy Corp. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. By: /s/ Patrick Carter Patrick Carter Secretary and CEO Date: October 14, 2014 3
